DETAILED ACTION    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Reasons for Allowance 
Claims 1, 3-10, 14-18 and 27-29 renumber 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: During the interview held on 02/09/2021, Applicant and examiner agreed to proposed amendments to amend the title to APPARATUS FOR DETERMINING AN ESTIMATED NUMBER OF BYTES TO SEND OVER A LINK to reflect with the claim invention. Furthermore, amendment to the specification was also suggested to applicant to add trademark to “WiMAX”, “Wi-Fi” and the like… found in para. 2 to place the application in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Nathan S. Searcy on 02/09/2021.
During the interview held on 02/09/2021, Applicant and examiner agreed to proposed amendments to amend the title to APPARATUS FOR DETERMINING AN ESTIMATED NUMBER OF BYTES TO SEND OVER A LINK to reflect with the claim invention. Furthermore, amendment to the specification was also suggested to applicant to add trademark to “WiMAX”, “Wi-Fi” and the like… found in para. 2 to place the application in condition of allowance.
The current amendments of the Title to read as follows:
APPARATUS FOR DETERMINING AN ESTIMATED NUMBER OF BYTES TO SEND OVER A LINK 
The current amendments of the specification to read as follows:
[0049] Wireless mobile communication technology uses various standards and protocols to transmit data between a base station and a wireless communication device. Wireless wide area network (WWAN) communication system standards and protocols can include, for example, the 3rd Generation Partnership Project (3GPP) long term evolution (LTE), and the Institute of Electrical and Electronics Engineers (IEEE) 802.16 standard, which is commonly known to industry groups as worldwide interoperability for microwave access (WiMAX™). Wireless local area network (WLAN) can include, for example, the IEEE 802.11 standard, which is commonly known to industry groups as Wi-Fi™. Other WWAN and WLAN standards and protocols are also known.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463